Title: From David Humphreys to Henry Knox, 21 June 1783
From: Humphreys, David
To: Knox, Henry


                  
                     Sir
                     Head Qrs Newburgh June 21 1783
                  
                  It having been reported to Head Quarters that there is an error in the Arrangement of Officers in the Masstts Corps of Artillery, by the omission of Capt. Sargeant (without his knowledge or consent, the Commander in Chief directs me to refer the matter to you with the Enclosure, that in case there has been a Mistake it may be rectified, and that a complete Return may be sent back to Head Quarters as soon as may be.  I have the honor to be &c.
                  
                     D. Humphrys A.D.C.
                     
                  
               